Chandler, J.
(dissenting). I am for affirmance of this case for the reason that I think the award made by the jury is ample. If the record justifies this conclusion, the errors complained of, being claimed prejudicial remarks of the presiding judge, should be disregarded because the jury certainly was not influenced thereby.
The awards were considerably in excess of the values placed on the property by petitioner’s expert witnesses and considerably below the values testified to by the expert witness offered by respondents.
*601The charge of the presiding judge was eminently fair to all parties, was clear and comprehensive, and the jury was given to understand that they were the sole judges of the law and the facts, and that they should disregard any controversies between eourt and counsel. The award - indicates that the jury followed these instructions, and after deliberating five days awarded respondents ample compensation as shown by the record.
Award should be affirmed, with costs to petitioner.